Citation Nr: 1206685	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  06-11 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 2005.
This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Louisville, Kentucky, Regional Office which granted service connection for bilateral knee injury residuals with chondromalacia and degenerative joint disease and assigned a 10 percent evaluation for that disability; granted service connection for both lumbar spine degenerative disc disease and granted service connection for left ankle injury residuals with arthritis, and assigned noncompensable evaluations for those disabilities; and provided effective dates of service connection of July 1, 2005, the day after the Veteran was discharged from active duty service.  

In a January 2006 rating decision, the Waco, Texas, Regional Office increased the evaluation for the Veteran's lumbar spine degenerative disc disease from noncompensable to 10 percent and effectuated the award as of July 1, 2005. 

In April 2007, the Veteran informed the Department of Veterans Affairs (VA) that he was moving to Florida.  The Veteran's claims file was subsequently transferred to the St. Petersburg, Florida, Regional Office.

In July 2008, the Veteran presented evidence at a hearing at the St. Petersburg RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In September 2008 and January 2010, the Board remanded the case for additional development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran was afforded a VA examination to evaluate his service-connected bilateral knee disability in February 2010.  In a December 2010 rating decision, the Veteran was granted service connection for arthritis of the right and left knees, and assigned 10 percent evaluations for each knee.  In a January 2012 statement, he claimed to have limited motion and increased pain in both knees.  See January 2010 statement from the Veteran.  This statement is construed as a new claim for an increased rating for his service-connected right and left knee disabilities, and is referred to the RO for appropriate action.  
The Board also notes that in December 2011, the RO issued a rating decision in which it proposed to sever service connection for bilateral knee injuries with chondromalacia and degenerative joint disease.  In his January 2012 statement, the Veteran indicated that he is in disagreement with the proposed severance and consequent reduction in compensation.  To the extent that the Veteran wishes this letter to be considered a notice of disagreement with the RO's December 2011 rating decision, it is referred to the RO for appropriate action.

The Board also notes that the new increased rating claims and the issue of severance of service connection for a bilateral knee disability and a consequent reduction in compensation for the Veteran, are inextricably intertwined with the Veteran's TDIU claim being remanded below, and therefore, a final decision on the TDIU claim cannot be rendered until the new claims for increased ratings are properly considered and the issue of severance of service connection for bilateral knee injuries with chondromalacia and degenerative joint disease are adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2010 remand, the Board directed the RO to adjudicate the claim for entitlement to a TDIU, and to provide the appellant and representative, if any, with notice of the determination and the right to appeal.  The Board then directed that if a timely notice of disagreement was filed, the RO was to furnish the appellant and his representative, if any, with a statement of the case (SOC) and to give him time to respond thereto.  See October 2010 Board Decision and Remand.  

The issue of entitlement to a TDIU was never adjudicated in an RO rating decision or SOC, and the Veteran was never given notice of the opportunity to appeal such a decision if he disagreed with the RO's conclusions.  Instead, in November 2011, the RO improperly issued a supplemental statement of the case (SSOC), in which it denied the Veteran entitlement to a TDIU, and falsely stated that it was not a decision on any new issues, but was intended to inform the Veteran of any material changes in, or additions to, the information contained in the SOC that was previously sent to him.  In this regard, as noted above, the Veteran was never sent a rating decision or an SOC on this issue.  Nor was he given notice of his right to appeal any decision he disagreed with.  The November 2011 SSOC was the first correspondence received from the RO on the issue of entitlement to a TDIU.  The Board finds that it was improper for the RO to initially adjudicate the new issue of entitlement to a TDIU in an SSOC.  As directed in the October 2010 remand, the Veteran should have first been given a rating decision and the opportunity to respond before an SSOC was issued.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative, if any, should be provided a SOC on the issue of entitlement to a TDIU.  They should also be informed of the requirements to perfect an appeal with respect to this issue.

2.  If the Veteran does perfect an appeal, the RO or the AMC should ensure that all required development is completed before this matter is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



